Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-25-2003

McDonnell v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket 02-2789




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"McDonnell v. Comm Social Security" (2003). 2003 Decisions. Paper 718.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/718


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     NOT PRECEDENTIAL


                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT


                                           No. 02-2789


                                     JOSEPH MCDONNELL,

                                                                     Appellant

                                                 v.

                                *JOANNE B. BARNHART,
                           COMMISSIONER OF SOCIAL SECURITY
                               * (Pursuant to F.R.A.P. 43 (c))


                          On Appeal from the United States District Court
                              for the Eastern District of Pennsylvania
                             District Judge: Honorable John P. Fullam
                                    (D.C. Civ. No. 01-00035)


                                    Argued February 27, 2003


                BEFORE: SCIRICA, GREENBERG, and GIBSON*, Circuit Judges


                                      (Filed: March 24, 2003)




*Honorable John R. Gibson, Senior Judge of the United States Court of Appeals for the
Eighth Circuit, sitting by designation.
                                                   Eric J. Fischer (argued)
                                                   Breyer Office Park, Suite 110
                                                   8380 Old York Road
                                                   Elkins Park, Pa. 19027

                                                       Attorney for Appellant

                                                   Patrick L. Meehan
                                                   United States Attorney
                                                   Susan Skirtich
                                                   Assistant United States Attorney
                                                   Eastern District of Pennsylvania
                                                   615 Chestnut Street
                                                   Philadelphia, Pa. 19106
                                                   James A. Winn
                                                   Regional Chief Counsel
                                                   Eda L. Giusti (argued)
                                                   Assistant Regional Counsel
                                                   Office of the General Counsel
                                                   Social Security Administration
                                                   P.O. Box 41777
                                                   Philadelphia, Pa. 19101

                                                       Attorneys for Appellee


                                     OPINION OF THE COURT


GREENBERG, Circuit Judge.

          Appellant Joseph McDonnell appeals from an order entered May 29, 2002, in the

district court approving and adopting the report and recommendation of magistrate judge

Linda K. Caracappa dated April 24, 2002, and granting summary judgment in favor of the

Commissioner of Social Security in this disability insurance benefits and supplemental

security income case. On this appeal we exercise plenary review over the decision of the



                                                   2
district court, Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000), but we must uphold the

Commissioner’s decision if supported by substantial evidence. See Richardson v. Perales,

402 U.S. 389, 390, 91 S.Ct. 1420, 1422 (1971). There is, however, a special situation here

in which McDonnell challenges the fairness of the administrative proceedings as he

contends that the administrative law judge who considered the case following the remand

did not decide the case on the entire record. We regard this contention as raising a legal

issue which we consider de novo. See Knepp, 204 F.3d at 83.

            Inasmuch as the magistrate judge comprehensively set forth the background of this

case in her report and recommendation we do not repeat it. We have examined the record

and are satisfied that applying the appropriate standards of review we have no basis to

disturb the order for summary judgment. Consequently the order of May 29, 2002, will be

affirmed.




                                                     /s/ Morton I. Greenberg
                                                         Circuit Judge




                                                    3